NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 17a0356n.06

                                        No. 16-4358                                FILED
                                                                             Jun 21, 2017
                         UNITED STATES COURT OF APPEALS                  DEBORAH S. HUNT, Clerk
                              FOR THE SIXTH CIRCUIT


OLAOLUWA FAPARUSI,                                   )
                                                     )
       Plaintiff-Appellant,                          )
                                                     )   ON APPEAL FROM THE UNITED
v.                                                   )   STATES DISTRICT COURT FOR
                                                     )   THE NORTHERN DISTRICT OF
CASE WESTERN RESERVE UNIVERSITY;                     )   OHIO
GEORGE O’CONNELL, Administrative                     )
Hearing Officer; KIMBERLY SCOTT, Title               )
IX Investigator,                                     )
                                                     )
       Defendants-Appellees.                         )


       BEFORE: KEITH, BATCHELDER, and GRIFFIN, Circuit Judges.

       PER CURIAM. Olaoluwa Faparusi brings this interlocutory appeal from the district

court’s order denying his motion for a temporary restraining order and preliminary injunction.

We dismiss Faparusi’s appeal as moot.

       Faparusi was enrolled as a student at Case Western Reserve University (CWRU) in the

department of biomedical engineering during the 2015-2016 academic year. On March 1, 2016,

while studying at an on-campus residential facility, Faparusi used the women’s restroom. Based

on a female student’s report that Faparusi was taking photos in the women’s restroom, CWRU

conducted an investigation.    Kimberly Scott, CWRU’s Title IX Investigator, interviewed

Faparusi and the female students involved in the complaint.     George O’Connell, CWRU’s

Administrative Hearing Officer, held a sexual assault administrative hearing with Faparusi and

his father present. In a decision dated March 21, 2016, O’Connell found that Faparusi had
No. 16-4358, Faparusi v. Case Western Reserve Univ.

violated CWRU’s policies by engaging in sexual exploitation and disorderly conduct and

suspended him from CWRU effective immediately until June 2, 2017.              Faparusi appealed

O’Connell’s decision, which was upheld by CWRU’s Appeal Board.

       Faparusi filed a pro se complaint against CWRU, O’Connell, and Scott, asserting that the

defendants violated his due process rights and breached his contract with CWRU. Faparusi

moved for a temporary restraining order and preliminary injunction “requiring the Defendants to

forthwith reinstate Mr. Faparusi, with appropriate modifications in place, into the Biomedical

Engineering program of Case Western Reserve University, in time for the Fall 2016 semester

registration.”   Adopting a magistrate judge’s recommendation, the district court denied

Faparusi’s motion for a temporary restraining order and preliminary injunction. Faparusi timely

filed this interlocutory appeal of the district court’s order. The district court subsequently

granted the defendants’ motion to dismiss Faparusi’s complaint for failure to state a claim upon

which relief can be granted. Faparusi’s appeal from the dismissal of his complaint is pending

before this court (No. 17-3212).

       As the defendants point out, Faparusi’s request for preliminary injunctive relief is moot.

“Under Article III of the Constitution, our jurisdiction extends only to actual cases and

controversies. We have no power to adjudicate disputes which are moot.” McPherson v. Mich.

High Sch. Athletic Ass’n, 119 F.3d 453, 458 (6th Cir. 1997) (en banc) (quoting Crane v. Ind.

High Sch. Athletic Ass’n, 975 F.2d 1315, 1318 (7th Cir. 1992)). “Simply stated, a case is moot

when the issues presented are no longer ‘live’ or the parties lack a legally cognizable interest in

the outcome.” Powell v. McCormack, 395 U.S. 486, 496 (1969).

       “An appeal from the denial of a motion for preliminary injunction is mooted when the

requested time period for the injunction has passed.” Hodges v. Schlinkert Sports Assocs.,

89 F.3d 310, 312 (6th Cir. 1996).       In his motion for a temporary restraining order and

                                               -2-
No. 16-4358, Faparusi v. Case Western Reserve Univ.

preliminary injunction, Faparusi sought reinstatement “in time for the Fall 2016 semester

registration.” The fall 2016 semester has passed; therefore, the requested relief cannot be

granted. Furthermore, Faparusi’s suspension ended on June 2, 2017, the weekend before the

beginning of summer classes. Because the spring semester is now complete, the earliest that

Faparusi could reenroll, regardless of this appeal’s outcome, would be the beginning of the

summer term.

       In his reply brief, Faparusi contends that his appeal is not moot because he also requested

that the Title IX investigation and reports be removed from his record and that he not be required

to pay the tuition for the spring 2016 semester. But Faparusi limited his motion for a temporary

restraining order and preliminary injunction to “requiring the Defendants to forthwith reinstate

Mr. Farapusi, with appropriate modifications in place, into the Biomedical Engineering program

of Case Western Reserve University, in time for the Fall 2016 semester registration.” Aside

from this request for preliminary injunctive relief, Faparusi’s action seeking compensatory and

punitive damages and removal of information from his record remains pending on appeal and is

not rendered moot by our dismissal of this appeal. See Bruder v. Smith, 215 F. App’x 412, 415

(6th Cir. 2007) (“Where a preliminary injunction is separately challenged, the issue of whether a

preliminary injunction is moot is a distinct issue from the issue of whether the case as a whole is

moot.”).

       For these reasons, we DISMISS Faparusi’s appeal as moot.




                                               -3-